Citation Nr: 0915228	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-03 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD) prior to December 
21, 2006, and in excess of 50 percent ever since.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and an acquaintance


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  In a 
December 2005 rating decision, the RO granted service 
connection for PTSD with a 30 percent evaluation.  In a 
subsequent rating decision, dated in January 2007, the RO 
increased this evaluation to 50 percent effective December 
21, 2006, the date of the Veteran's last VA examination for 
PTSD.  Because the maximum benefit was not granted, the issue 
of entitlement to a higher evaluation remains on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran was provided a Travel Board hearing in January 
2009.  A transcript of the testimony offered at this hearing 
has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the January 2009 hearing, the Veteran and his wife 
indicated that his service-connected PTSD had increased in 
severity since the December 21, 2006, VA examination.  Their 
testimony indicated that the Veteran had become more 
irritable and isolated, especially in the past few months.  
When it is indicated that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 
6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991).  Remand for a VA examination is necessary.

Additionally, at the January 2009 Travel Board hearing, the 
Veteran indicated that he had been receiving VA psychological 
treatment for his PTSD approximately every couple of months.  
The latest VA record is dated in March 2008; thus, there may 
be VA records outstanding that are potentially relevant to 
the claim on appeal.  Records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 
611 (1992).  VA has a duty to seek these records. 38 C.F.R. § 
3.159(c) (2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain up-to-date VA mental health 
treatment records of the Veteran beginning 
in March 2008; associate the records with 
the claims folder.

2.  Thereafter, the Veteran should be 
afforded a VA examination to determine the 
current nature and severity of his 
service-connected PTSD.  The claims folder 
must be made available to the examiner for 
review.  Any appropriate tests or studies 
should be conducted.  All signs and 
symptoms of PTSD should be noted, and the 
severity of this disability should be 
explained in full.  Any assignment of a 
global assessment of functioning (GAF) 
score should be explained as to its 
representation of PTSD limitations.

3.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record 
and adjudicate the claim on appeal.  If 
the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

